DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 19-26) in the reply filed on 06 Jul 2022 is acknowledged.
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19-21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James (EP 0808769 A2).
Regarding claim 19, James discloses an apparatus (Figure; Col. 3-4) useable for post-flight seizure prevention comprising: an oxygen concentrator (#20; Col. 3, Ln. 14-24 & 31-40) configured to receive non-oxygen enriched air (via #12; Col. 3, Ln. 31-40 – aircraft engine bleed is not oxygen enriched), to convert the non-oxygen enriched air to oxygen-enriched air (Col. 3, Ln. 45-55), and to discharge a stream of oxygen-enriched air (via #22; Col. 3, Ln. 45-55); a conduit (#15; Col. 3, Ln. 45-55) configured to supply a stream of non-oxygen enriched air (via #12; Col. 3, Ln. 31-40 – aircraft engine bleed is not oxygen enriched); a mixer (downstream of intersection of #15 & #22) configured to mix the stream of oxygen-enriched air and the stream of non-oxygen enriched air into a mixture and to discharge the mixture to a person (via #30; Col. 3, Ln. 45-55); and a controller configured to automatically adjust a partial pressure of oxygen in the mixture to a predetermined partial pressure (#26; Col. 3, Ln. 45-55). The recitation in the preamble of the apparatus being for post-flight seizure prevention represents an intended use and is given limited patentable weight (MPEP 2111.02).
Regarding claim 20, James discloses a sensor (#28; Col. 3, Ln. 45-55) configured to sense the partial pressure of the oxygen in the mixture, wherein the controller is configured to automatically adjust the partial pressure of the oxygen in the mixture based on the partial pressure of the oxygen in the mixture sensed by the sensor (Col. 3, Ln. 45-55).

Regarding claim 21, James discloses a pump (#10; Col. 3, Ln. 31-40) configured to pressurize the stream of non-oxygen enriched air in the conduit. The claim is not read as requiring the pump to be in the conduit.
Regarding claim 23, James discloses the pump also pressurizes the non-oxygen enriched air received by the oxygen concentrator (#10 supplies to both #14 & #15); and the apparatus further comprises a bypass valve (#16; Col. 3, Ln. 31-40) downstream of the pump, the bypass valve being configured to control a proportion of non-oxygen enriched air fed to the oxygen concentrator and to the conduit (Col. 3, Ln. 45-55).
Regarding claim 24, James discloses the controller is configured to automatically adjust the partial pressure of the oxygen in the mixture by adjusting the bypass valve to adjust the proportion of non-oxygen enriched air fed to the oxygen concentrator and to the conduit (Col. 3, Ln. 45-55).
Regarding claim 25, James discloses the mixer comprises a plenum (downstream of intersection of #15 & #22). The term “plenum” is given a plain meaning definition from Webster’s Dictionary as “an air-filled space in a structure.” The conduit portion downstream of intersection of #15 & #22 in James satisfies this definition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (U.S. Pub. 2018/0193584).
Regarding claim 19, Kelly discloses an apparatus (¶¶0028, 0031) useable for post-flight seizure prevention comprising: an oxygen concentrator (¶0028, used as specific supplemental oxygen source in ¶0031) configured to receive non-oxygen enriched air (standard operation of the type of oxygen concentrator discussed in ¶0028), to convert the non-oxygen enriched air to oxygen-enriched air (standard operation of the type of oxygen concentrator discussed in ¶0028), and to discharge a stream of oxygen-enriched air (standard operation of the type of oxygen concentrator discussed in ¶0028); a conduit configured to supply a stream of non-oxygen enriched air (¶0031 – “second tube that delivers ambient air”); mixing the stream of oxygen-enriched air and the stream of non-oxygen enriched air into a mixture and to discharge the mixture to a person (¶0031); and a controller configured to automatically adjust a partial pressure of oxygen in the mixture to a predetermined partial pressure (¶0031). The instant claim is afforded an effective filing date of 14 Jan 2020 as the features of the instant claim are specifically drawn to the embodiments of Figs. 3-4. The recitation in the preamble of the apparatus being for post-flight seizure prevention represents an intended use and is given limited patentable weight (MPEP 2111.02).
Kelly fails to explicitly disclose a mixer.
However, Kelly teaches the output of the [first and second] tubes are mixed in a predetermined ratio to achieve the desired oxygen partial pressure (¶0031). One of ordinary skill in the art would have considered it prima facie obvious to specify a mixer as the location whether the output of the first and second tubes are directed for mixing.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Kelly a mixer in order to define a particular structure which receives the output of the first and second tubes to perform the mixing desired by Kelly.
Regarding claim 20, Kelly teaches the invention as modified above and further teaches a sensor (¶0031 – “oxygen sensor”) configured to sense the partial pressure of the oxygen in the mixture, wherein the controller is configured to automatically adjust the partial pressure of the oxygen in the mixture based on the partial pressure of the oxygen in the mixture sensed by the sensor (¶0031).
Regarding claim 21, Kelly teaches the invention as modified above and further teaches a pump (¶0031) configured to direct the stream of non-oxygen enriched air in the conduit. One of ordinary skill in the art would have considered it prima facie obvious to specify the pump as pressurizing the stream of non-oxygen enriched air as this is a common function of pumps.
Regarding claim 22, Kelly teaches the invention as modified above and further suggests as obvious the controller is configured to automatically adjust the partial pressure of the oxygen in the mixture by adjusting an output of the pump (¶0031). Electric modulation of the flow rate of pumps for each tube will obviously result in automatic adjustment of outputted oxygen partial pressure.
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (U.S. Pub. 2018/0193584) in view of James (EP 0808769 A2).
Regarding claim 23, Kelly teaches the invention as modified above but fails to teach the pump also pressurizes the non-oxygen enriched air received by the oxygen concentrator; and the apparatus further comprises a bypass valve downstream of the pump, the bypass valve being configured to control a proportion of non-oxygen enriched air fed to the oxygen concentrator and to the conduit.
James teaches an oxygen enrichment system for aircraft (Figure) including a single pressurized non-oxygen enriched flow (in #12; Col. 3, Ln. 31-40) and a bypass valve (#16; Col. 3, Ln. 31-40) being configured to control a proportion of non-oxygen enriched air fed to an oxygen concentrator and to a conduit which bypasses the oxygen concentrator (Col. 3, Ln. 45-55). James teaches a bypass valve as providing the benefit of diverting a greater or smaller proportion of a single pressurized non-oxygen enriched flow through an oxygen concentrator in order to maintain a required oxygen partial pressure (Col. 3, Ln. 45-55).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kelly the pump also pressurizes the non-oxygen enriched air received by the oxygen concentrator; and the apparatus further comprises a bypass valve downstream of the pump, the bypass valve being configured to control a proportion of non-oxygen enriched air fed to the oxygen concentrator and to the conduit in order to provide the benefit of diverting a greater or smaller proportion of a single pressurized non-oxygen enriched flow through an oxygen concentrator in order to maintain a required oxygen partial pressure in view of James. One of ordinary skill in the art would have considered it prima facie obvious that a bypass valve as taught by James would allow the use of a single pump to supply the first and second tubes of Kelly.
Regarding claim 24, Kelly teaches the invention as modified above and James as incorporated therein further teaches the controller is configured to automatically adjust the partial pressure of the oxygen in the mixture by adjusting the bypass valve to adjust the proportion of non-oxygen enriched air fed to the oxygen concentrator and to the conduit  (Col. 3, Ln. 45-55).
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (U.S. Pub. 2018/0193584) in view of Saito et al. (U.S. Pub. 2010/0043794).
Regarding claim 25, Kelly teaches the invention as modified above but fails to teach the mixer comprising a plenum.
Saito teaches a conditioned air supply system for aircraft (Fig. 1) including a conditioning chamber 16e (¶¶0032-0034) operating as a mixing plenum for oxygen-enriched air (from #16; ¶0032) and non-oxygen enriched air (from #1 via #12b or from #5 via #18; ¶¶0033-0034). Saito teaches a mixing chamber as providing the benefit of serving as a holding location which receives air with different quantities of oxygen such that a desired oxygen partial pressure for delivery to an aircraft cabin can be easily controlled (¶¶0042-0045, 0052).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kelly the mixer comprising a plenum in order to provide the benefit of using a mixing chamber which receives air with different quantities of oxygen such that a desired oxygen partial pressure for delivery to an aircraft cabin can be easily controlled in view of Saito.
Regarding claim 26, Kelly teaches the invention as modified above but fails to teach an ambient pressure sensor, wherein the predetermined partial pressure is determined based on the ambient pressure sensed by the ambient pressure sensor.
Saito teaches a conditioned air supply system for aircraft (Fig. 1) including an ambient pressure sensor (#42; ¶¶0043-0045), wherein a predetermined partial pressure is determined based on the ambient pressure sensed by the ambient pressure sensor (¶¶0043-0045). Saito teaches an ambient pressure sensor as providing the benefit of measuring a pressure inside the aircraft cabin such that an amount of oxygen-enriched air can be controlled to provide a desired oxygen partial pressure relative to the cabin altitude (¶¶0043-0045).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kelly an ambient pressure sensor, wherein the predetermined partial pressure is determined based on the ambient pressure sensed by the ambient pressure sensor in order to provide the benefit of measuring a pressure inside the aircraft cabin such that an amount of oxygen-enriched air can be controlled to provide a desired oxygen partial pressure relative to the cabin altitude in view of Saito.
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (EP 0808769 A2) in view of Saito et al. (U.S. Pub. 2010/0043794).
Regarding claim 25, assuming arguendo applicant disagrees with the above discussion of James disclosing the mixer comprising a plenum, further attention is directed to Saito.
Saito teaches a conditioned air supply system for aircraft (Fig. 1) including a conditioning chamber 16e (¶¶0032-0034) operating as a mixing plenum for oxygen-enriched air (from #16; ¶0032) and non-oxygen enriched air (from #1 via #12b or from #5 via #18; ¶¶0033-0034). Saito teaches a mixing chamber as providing the benefit of serving as a holding location which receives air with different quantities of oxygen such that a desired oxygen partial pressure for delivery to an aircraft cabin can be easily controlled (¶¶0042-0045, 0052).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in James the mixer comprising a plenum in order to provide the benefit of using a mixing chamber which receives air with different quantities of oxygen such that a desired oxygen partial pressure for delivery to an aircraft cabin can be easily controlled in view of Saito.
Regarding claim 26, James fails to disclose an ambient pressure sensor, wherein the predetermined partial pressure is determined based on the ambient pressure sensed by the ambient pressure sensor.
Saito teaches a conditioned air supply system for aircraft (Fig. 1) including an ambient pressure sensor (#42; ¶¶0043-0045), wherein a predetermined partial pressure is determined based on the ambient pressure sensed by the ambient pressure sensor (¶¶0043-0045). Saito teaches an ambient pressure sensor as providing the benefit of measuring a pressure inside the aircraft cabin such that an amount of oxygen-enriched air can be controlled to provide a desired oxygen partial pressure relative to the cabin altitude (¶¶0043-0045).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in James an ambient pressure sensor, wherein the predetermined partial pressure is determined based on the ambient pressure sensed by the ambient pressure sensor in order to provide the benefit of measuring a pressure inside the aircraft cabin such that an amount of oxygen-enriched air can be controlled to provide a desired oxygen partial pressure relative to the cabin altitude in view of Saito.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (EP 0808769 A2).
Regarding claim 26, James fails to disclose an ambient pressure sensor, wherein the predetermined partial pressure is determined based on the ambient pressure sensed by the ambient pressure sensor.
However, James teaches determining an oxygen partial pressure for delivery based upon a cabin pressure applied for a given flight altitude (Col. 3, Ln. 56 – Col. 4, Ln. 7). James also teaches a particular controlling of valve 16 related to aircraft altitude (Col. 4, Ln. 21-28). And further James teaches a particular interest in supplying oxygen partial pressure at a level close to ground level (Col. 3, Ln. 2-13) while recognizing the well-known air pressure existing at differing altitudes (Table in Col. 1). Considering together these teachings of James one of ordinary skill in the art would have recognized that in order to achieve an oxygen partial pressure for breathing which is at a level close to ground level the particular ambient pressure must be known so that the appropriate amount of additive oxygen can be provided to the ambient air to compensate for the reduction in oxygen partial pressure which naturally occurs at increasing altitudes. One of ordinary skill in the art would have considered it prima facie obvious to have applied an ambient pressure sensor in order to make available a measurement of cabin altitude which would allow control unit 26 to effectively control “the valve 16 to divert the proper proportion of air flow from conduit 12 through the oxygen concentrator 20 in order to maintain the required oxygen partial pressure” (Col. 3, Ln. 52-55).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in James an ambient pressure sensor, wherein the predetermined partial pressure is determined based on the ambient pressure sensed by the ambient pressure sensor in order to provide the benefit of including a sensor to provide a measurement of cabin altitude which would allow control unit 26 to effectively perform its intended function in James of controlling the valve 16 to divert the proper proportion of air flow from conduit 12 through the oxygen concentrator 20 in order to maintain the required oxygen partial pressure, recognizing that the appropriate amount of additive oxygen can only be provided to the ambient air to compensate for the reduction in oxygen partial pressure which naturally occurs at increasing altitudes if the ambient pressure is known.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. It is noted that the above cited Saito et al. (U.S. Pub. 2010/0043794) is also readable on claim 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785